Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-12-2009

Fabian-DeCampos v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1917




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Fabian-DeCampos v. Atty Gen USA" (2009). 2009 Decisions. Paper 1751.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1751


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
IMG-035                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 08-1917


                       ANA CARMEN FABIAN-DECAMPOS,
                                           Petitioner
                                    v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                          Respondent


                        Petition for Review of an Order of the
                         United States Department of Justice
                            Board of Immigration Appeals
                              (Agency No. A98-889-616)
                     Immigration Judge: Honorable Frederic Leeds


                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 11, 2009

      Before: RENDELL, GREENBERG and VAN ANTWERPEN, Circuit Judges

                                (Filed: March 12, 2009)


                              OPINION OF THE COURT


PER CURIAM

      Ana Carmen Fabian-DeCampos, a native and citizen of El Salvador, entered the

United States in April 2005. Within days of her entry, the Government charged her as

removable for being present without having been admitted or paroled or for having
arrived in the United States at any time or place other than as designated by the Attorney

General. Fabian-DeCampos subsequently sought asylum, withholding, and protection

under the Convention Against Torture (“CAT”). She later conceded the charge of

removability at a hearing before an Immigration Judge (“IJ”).

       After the hearing, the IJ made an adverse credibility determination and denied the

applications for relief from removal. Fabian-DeCampos appealed the IJ’s decision to the

Board of Immigration Appeals (“BIA”). The BIA dismissed the appeal, affirming the

decision on credibility grounds and on the alternative basis that Fabian-DeCampos failed

to present sufficient evidence to show that she was entitled to asylum or withholding.

The BIA also concluded that she failed to establish a claim for CAT relief. Fabian-

DeCampos presents a petition for review of the BIA’s order.

       We have jurisdiction over Fabian-DeCampos’s petition pursuant to 8 U.S.C.

§ 1252(a). Because the BIA relied in part on the IJ’s reasoning, we review both

decisions. See Chen v. Ashcroft, 376 F.3d 215, 222 (3d Cir. 2004). We consider

questions of law de novo. See Gerbier v. Holmes, 280 F.3d 297, 302 n.2 (3d Cir. 2001).

We review factual findings, including adverse credibility determinations, for substantial

evidence. See Butt v. Gonzales, 429 F.3d 430, 433 (3d Cir. 2005). An adverse credibility

finding must be afforded substantial deference, so long as the finding is supported by

sufficient, cogent reasons. See id. at 434. The finding must be upheld unless any

reasonable adjudicator would be compelled to conclude to the contrary. See Xie v.



                                             2
Ashcroft, 359 F.3d 239, 243 (3d Cir. 2004).

       Because there is no reason that compels a contrary conclusion, we uphold the

agency’s adverse credibility finding in this case. There were a number of inconsistencies

between Fabian-DeCampos’s written submissions and her oral testimony, as well as

internal inconsistencies in her oral testimony. In the statement she included with her

application for relief from removal, she described her and her first husband’s involvement

in political campaigns against the “Gorila”/“Guerilla” group in El Salvador, threatening

flyers they received, and the murder of her first husband (who was a member of the El

Salvador National Guard) in 1991 by a “group of the Gorila.” R. 156. She also wrote,

“They killed . . . my brother-in-law, Cousin, even on[e] of my cousins was massacred at

her own home.” Id. (She also described her subsequent move to another city, her

remarriage, the tragic loss of two of her children in a 2001 earthquake, and her decision to

come to the United States to give her remaining children a better life and future. Id.)

       As in her written statement, in her testimony, Fabian-DeCampos at first implied

that the “F.N.L.N.” was responsible for the deaths of many of her family members, R. 87.

However, on questioning, she revealed that the causes of many of their deaths were

various and unrelated to political persecution. For instance, one family member died after

an attack by an unknown person on a bus, R. 89, another died as a result of an intra-

family conflict over an inheritance, R. 95, and another died at the hands of a drunk or

high family member, R. 97-98. Also, her testimony before the IJ varied from the



                                              3
statement with her application. Fabian-DeCampos testified about a degree of political

involvement and a resulting series of written and phoned threats in 2005 that precipitated

her departure, R. 107-08, but she did not include such information in her written

statement. On the whole, it must be said that the adverse credibility finding is supported

by substantial evidence.

       Because of the adverse credibility finding, Fabian-DeCampos could not

demonstrate a well-founded fear, or a clear probability, of persecution in El Salvador on

account of a protected ground, see 8 U.S.C. § 1101(a)(42); Zubeda v. Ashcroft, 333 F.3d
463, 469 (3d Cir. 2003), or that it was more likely than not that she would be tortured on

return to El Salvador so as to be entitled to CAT relief, see Tarrawally v. Ashcroft, 338
F.3d 180, 186 (3d Cir. 2003). We will deny her petition for review.




                                             4